IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE )

v. § I.D. # 1204010456
COREY BOWERS, §
Defendant. §

Submitted: April l7, 2017
Decided: July 31, 2017

Upon Defendant’s Motion for Postconviction Relief: DENIED

This 31st day of July, 2017, upon consideration of Defendant’s Motion for
Postconviction Relief (the “Motion”) under Superior Court Criminal Rule 61
(“Rule 6l”), the submissions of counsel, and the record in this case, it appears to
the Court that:

FACTUAL AND PROCEDURAL BACKGROUND

l. On April 14, 2012, as a Wornan Walked into a drug store in New
Castle, Delaware, she noticed a man standing outside. Upon leaving the store and
getting into her car, the same man got into the Wornan’s passenger seat. Pointing
What appeared to be a gun at her, he demanded her car keys and grabbed her purse.
The victim ran back into the drug store and called the police. A Witness in the drug
store heard the commotion, got into his own vehicle, and followed the suspect,

Who Was driving the victim’s car. Police officers eventually picked up the pursuit.

After losing sight of the suspect momentarily, officers found the victim’s car
crashed into a wall at the corner of 23rd and Washington Streets in Wilmington,
Delaware. Inside the car were the victim’s purse and a toy gun. Officers observed
a man running away from the vehicle, and a foot chase ensued. Corey Bowers was
caught and detained Officers, with Bowers, returned to the drug store where the
victim identified Bowers as the assailant and he was arrested.

2. In June 2012, Bowers was indicted for Carjacking First Degree and
Robbery First Degree. After a four-day trial, the jury was unable to reach a
unanimous decision, and the judge declared a mistrial. Around the time of trial,
the victim received two letters threatening her and her family’s safety if she
appeared in court to testify against Bowers.I On April 15, 2013, Bowers was
reindicted for Carjacking First Degree, Robbery First Degree, two counts of
Aggravated Acts of Intimidation, two counts of Terroristic Threatening, and two
counts of l\/lisuse of Prisoner Mail. On July 16, 2013, following a four-day trial, a
jury convicted Bowers of all charges. Bowers was sentenced on September 25,
2013.

3. John S. Edinger, Jr., Esq. (“Trial Counsel”) represented Bowers
throughout the course of both trials and sentencing. At trial, the victim identified

Bowers as the man who stole her purse and car using what appeared to be a gun.

 

l The victim opened the first letter. She took a second, unopened letter to the police station.

2

She testified that on a scale of one to ten, ten being most certain that Bowers was
the man who robbed her, she was a “ten.”2 James Bangert, who was in the drug
store at the time of the incident, testified that the victim came into the store upset
and reported: “He had a gun. He took everything.”3 Bangert then, in his own
truck, followed the victim’s car, simultaneously relaying information to police
until officers arrived in the area.4

4. Corporal Jefferson Purner of the Wilmington Police Department
testified that he discovered the victim’s car crashed into the corner of 23rd Street
and Washington Street in Wilmington, Delaware.5 Corporal Purner testified that
Bowers was the only person he saw running away from the area of the victim’s car;
Corporal Purner therefore followed Bowers and ordered him to stop.6 Another
Wilmington Police Officer, Corporal Steven Cancila, similarly testified that he saw
no one else running away or toward the area.7 Sergeant Thomas Carver of the
Delaware State Police testified that he later observed a purse and the butt of a
handgun on the front passenger’s side floorboard of the victim’s car.8 Sergeant

Carver testified that he secured the purse and gun as evidence and kept it in his

 

2 D.I. 79 ar A189.

3 ld. at A191.

414 atA192-193
Sld. ar A202.

6 ld. at A202-A203.
7 ld. 31A208

8 1a at A195.

possession until turning it over to Detective Rizzo of the Delaware State Police.9
Detective Steven Rizzo testified that the gun recovered from the victim’s car was a
toy gun that, based on its smell and “tacky” appearance, looked to have been
painted recently. Detective Rizzo further testified that smudges consistent with the
paint on the toy gun were found on both of Bowers’ hands.10 Finally, the State
presented a forensic analyst who testified that Bowers’ DNA matched the DNA
recovered from the flaps of both envelopes containing the letters the victim
received.ll

5. In his defense, Bowers called Sergeant Brian Burke of the New Castle
County Police Department, who testified that he saw approximately eight to ten
civilians when he arrived at the scene.12 Bowers also called Joel Crooks-Deforrest,
whose car was hit by the victim’s car during the chase after the carjacking.13 Mr.
Crooks testified that police brought him to where the victim’s car crashed and
asked if Bowers was the person who hit his car, but Mr. Crooks was unable to
make a positive identification14 Bowers also testified in his own defense. He
admitted to smoking marijuana cigars and drinking alcohol the day of the incident

but stated he was playing dice with at least seven other people when he noticed a

 

9 Id. at A195.
101d.atA235 &A241.
"1¢1. at A223.
'2 ld. ar A243.
'3 1a at A248
'4 Id. at A249.

black car heading straight for them.'5 Bowers merely was running out of the way
of the car when police officers arrived and stopped him. On cross-examination of
Bowers, the State introduced evidence of Bowers’ prior convictions for Robbery
First Degree and Criminal Impersonation.

6. The Court sentenced Bowers as follows: (1) as to Robbery First
Degree, twenty-five years at Level V with credit for 283 days previously served,
suspended after ten years at Level V for five years at Level IV DOC Discretion,
suspended after eight months, followed by decreasing levels of supervision; (2) as
to Carjacking, five years at Level V, suspended after two years for two years at
Level III; (3) as to each Aggravating Act count, eight years at Level V, suspended
after two years at Level V for one year at Level III; and (4) as to each Terroristic
Threatening and each Misuse of l\/Iail count, twelve months at Level V suspended
for probation.16 The Court also ordered a mental health evaluation and ordered
Bowers to comply with all recommendations for counseling and treatment17 The
Court noted: “Defendant takes no responsibility for his proven misconduct, and he
is untruthful. Defendant applauded after the State made its sentencing

recommendation.”18

 

151d. at A253-A255.

16 State v. Bowers, 1204010456, at *1-3 (Del. Super. Sept. 25, 2013) (SENTENCING ORDER).
17 Ia'. at *4

18 Id.

7. Bowers took a direct appeal to the Delaware Supreme Court with the
assistance of Bernard J. O’Donnell, Esq. (“Appellate Counsel”). Appellate
Counsel raised five issues on appeal: (1) the DNA process was highly
questionable; (2) the State should not have been allowed to retry Bowers’ case
after it was hung; (3) he should be resentenced; (4) contrary to testimony at trial,
surveillance video shows people besides Bowers near the victim’s car after it
crashed; and (5) it was not possible for him to have sent the threatening letters to
the victim.19 The Delaware Supreme Court rejected each such claim of error and
affirmed the decision below.20

8. Bowers filed a pro se motion for postconviction relief on June 3, 2014
(the “Original Motion”).21 Postconviction counsel then was appointed and filed
this Motion on October 10, 2016, raising three claims of ineffective assistance of
counsel. Specifically, Bowers alleges Trial Counsel was ineffective by failing to:
(1) suppress the victim’s out-of-court identification and in-court identification of
Bowers; (2) adequately conduct a direct examination of Bowers; and (3) object to
expert testimony.22 By order dated September 6, 2016, the Court ordered Trial

Counsel to respond by affidavit to the Motion and further ordered the State to

 

19 Appellate Counsel filed a Non-l\/Ierit Brief under Rule 26(0) but also incorporated into that
brief the five issues Bowers wanted to pursue on appeal. See D.I. 22.

20 Bowers v. State, 2014 WL 2094133, at "‘2 (Del. l\/Iay 16, 2014).

21 D.I. 67.

22 D.I. 78 at 15-27.

respond after Trial Counsel’s affidavit was filed.23 Finally, the Court granted
Bowers time to respond to the submissions by Trial Counsel and the State. Bowers
filed his response on April 17, 2017.24

ANALYSIS

A. Procedural bars t0 Bowers’ claims

9. Before addressing the merits of any claim for postconviction relief,
this Court first must determine whether the motion procedurally is barred under
Rule 61.25 A motion for postconviction relief is barred if it is untimely, repetitive,
or procedurally improper, or if it formerly was adjudicated.26 A motion filed under
Rule 61 is untimely if it is filed more than one year after a final judgment of
conviction.27 A defendant also is barred from filing successive motions for
postconviction relief.28 The rule further prohibits motions based on any ground for
relief that was not asserted in the proceedings leading up to the judgment of
conviction, unless the movant demonstrates “cause for relief from the procedural

default” and “prejudice from violation of the movant’s rights.”29 Finally, the rule

 

23 D.I. 76.

24 D.I. 86.

25 See Bailey v. State, 588 A.2d 1121, 1127 (Del. 1991); Younger v. State, 580 A.2d 552, 554
(Del. 1990).

26 Bailey, 588 A.2d at 1127.

27 Super. Ct. Crim. R. 6l(i)(1).

28 Ia'. 6l(i)(2); see id. 6l(d)(2)(i)-(ii) (regarding the pleading requirements for successive
motions).

29 Ia’. 61(i)(3).

bars consideration of any ground for relief that previously was adjudicated in the
case.30

10. Bowers filed the Original Motion, his first motion under Rule 61, less
than a year after his sentence became final; it therefore neither is untimely nor
repetitive, The Motion alleges ineffective assistance of counsel, which could not
be raised at any earlier stage in the proceedings.31 The State acknowledges that
Bowers’ Motion is timely and otherwise is not barred procedurally under Rule
61.32 The Court therefore may consider the merits of Bowers’ claims.

B. Bowers has not shown Trial Counsel Was ineffective.

11. To prevail on a claim for ineffective assistance of counsel, a defendant
must establish both that counsel’s representation fell below an objective standard
of reasonableness and that there is a reasonable probability that, but for counsel’s
errors, the result of the proceeding would have been different.33 There is a strong

presumption that counsel’s representation was reasonable.34 Accordingly, a

 

30 Ia’. 61(i)(4).

31 Whl`ttle v. State, 138 A.3d 1149 (Del. 2016); State v. Evcm-Mayes, 2016 WL 4502303, at *2
(Del. Super. Aug. 25, 2016).

32 See, e.g. Malloy v. Slale, 2011 WL 1135107, at *2 (Del. Mar. 28, 2011) (citations omitted)
(“Claims of ineffective assistance of counsel, however, are excused from [the Rule 61(i)(3)]
requirement because these claims generally cannot be raised at trial or on direct appeal.
Moreover, claims of ineffective assistance of counsel, if substantiated, can establish cause for a
defendant’s failure to raise his claims sooner.”); Broa’ie v. State, 2011 WL 927673, at *1 (Del.
Super. l\/Iar. 17, 2011) (same); State v. Ross, 2004 WL 2735515, at *2 (Del. Super. Nov. 22,
2004) (same).

33 Strl'ckland v. Washz'ngton, 466 U.S. 668, 687-88 (1984).

34 Wright v. State, 671 A.2d 1353, 1356 (Del. 1996).

8

defendant must make specific allegations of actual prejudice and substantiate them;
vague allegations or conclusory statements will not suffice.35

12. Bowers’ first claim of ineffective assistance has two sub-parts;
Bowers contends Trial Counsel failed to (a) file a motion to suppress the victim’s
out-of-court identification or (b) object to the victim’s in-court identification In
his affidavit in response to the Motion, Trial Counsel contends his decisions were
strategic ones.36

13. Bowers fails to show that, had Trial Counsel moved to suppress the
victim’s identifications and prevailed, it reasonably is probable the jury would
have reached a different verdict. Even without the victim’s identifications of
Bowers, sufficient evidence was presented to the jury to convict him. The police
apprehended Bowers running from the area of the victim’s crashed car. Bowers
had smudges on his hands and the toy gun recovered from the car appeared to have
been painted recently. Bowers’ DNA was found on the two letters threatening the
victim against testifying at Bowers’ trial. Bowers’ first argument therefore does
not meet the prejudice prong of Stricklana', and the Court need not consider
whether Trial Counsel’s decision not to object to the identifications was

reasonable

 

351a’.;M0nroe v. State, 2015 WL 1407856, at *5 (Del. Mar. 25, 2015).
36 D.I. 83 at 1.

14. The second ground Bowers raises in support of his claim of
ineffective assistance is that Trial Counsel did not adequately conduct a direct
examination of` Bowers as a witness. Specifically, Bowers alleges he was “forced
to testify in the narrative” and “essentially put on the stand to defend the case for
himself.”37 Bowers contends “Trial Counsel failed to appropriately present Mr.
Bowers’ testimony at trial, choosing instead to abandon him.”38 In his affidavit,
Trial Counsel denies this charge, arguing Bowers “refused to share . . . what he
intended to say on the stand” and “insisted that he read from a prepared text which
[Trial] Counsel warned [Bowers] that the Court would not permit.”39 The Court,
however, did allow Bowers, over the State’s objection, to read what he had
prepared.40 Trial Counsel maintains Bowers “repeated [this narrative] at his

1 In his reply,

second trial in spite of [Trial] Counsel’s repeated warnings.”4
Bowers asserts that Trial Counsel neither properly prepared nor actively

communicated with Bowers throughout his representation.‘12 He contends Trial

Counsel allowed him to “ramble[] on for three pages of the transcript without

 

37 D.I. 78 at 23.

33 Id. at 24.

39 D.I. 83 at 2.

40 D.I. 79 at A252-A253. State v. John.s'on, No. 30004633, 1992 WL 301637, at *3 (Del. Super.
Oct. 20_, 1992), c_z{}`"d, 620 A.2d 858 (Del. 1992) (“[T]he manner of` the questioning of witnesses
[is left] to the discretion of the trial judge."`); see also D.R.E. 611(a) (“The court shall exercise
reasonable control over the mode and order of interrogating witnesses and presenting evidence . .
41D.1.83 at 2.

42 D.I. 86 at 4.

10

being asked to focus on facts that were important to his defense.” Bowers
essentially argues that, but for Trial Counsel’s failure to ask “pointed and focused
questions,” there is a reasonable probability the jury would have acquitted
Bowers.43

15. Trial Counsel’s affidavit establishes that his representation was
reasonable under the circumstances Bowers argues that had Trial Counsel
conducted his direct examination differently, Bowers would have been less likely
to “blurt out prejudicial statements.” This argument is not supported by the record
and does not meet the first prong of Stricklana’. The record reveals Bowers had a
difficult time taking direction, evidenced by his behavior and dialogue with the
judge during both trials.44 F or instance, during one exchange, the presiding judge
responded: “Bowers, sir, are you done saying what you’re going to say so that I
can have my turn? . . . All right. If you don’t want to let me get a word in
edgewise, I’ve just got to say this, then, we’ll let it go at that.”45 Bowers’ unruly
behavior even resulted in his removal from the first tria1.46 Furthermore, Bowers’
decision to keep from Trial Counsel the contents of his testimony, which did not

allow Trial Counsel to fully prepare Bowers, and then Bowers’ insistence on

 

43 Ia’.

44 See D.I. 79 at A69, A99, A123 (first trial); see also id. at A203, 205, 206 (second trial).

43 Ia’. at A99; see also ia'. at A124 (The Court: I will make an attempt to speak to Mr. Bowers
about his decision to testify or not. If he’ll talk to me in a reasonable way, then we’ll see what he
has to say. If he does not talk to me, then I’ll declare another recess, and that will be the end of
Mr. Bowers testifying.”).

46 D.I. 79 ar A123.

11

testifying in the same narrative form for the second trial and against Trial
Counsel’s advice, does not demonstrate that Trial Counsel’s representation fell
below an objective standard of reasonableness

16. Finally, Bowers argues Trial Counsel was ineffective by failing to
object to inappropriate expert testimony regarding the paint on the gun and the
smudges on Bowers’ hands. In his response, Trial Counsel explains he believed at
the time of trial that the testimony would not require specialized knowledge in the
area of paint transfer. Trial Counsel, however, agrees that in hindsight such
testimony merited an objection.47 The State responds that Detective Rizzo’s
testimony, that “It was pretty evident just by the smell and by the fact that it was
still wet that [the toy gun] had been recently painted . . . . It had . . . a bright or
tacky look to it,” was lay testimony, not expert, and therefore was admissible under
D.R.E. 701.48

17. Bowers fails to meet the second prong of Stricklana’ because he has
not demonstrated that, had Trial Counsel so objected to the testimony, it is
reasonably probable the trial judge would have sustained such an objection, The
Detective testified as to what he observed; his testimony was not based on
scientific, technical, or other specialized knowledge Trial Counsel properly

objected to questioning from the State that exceeded Detective Rizzo’s lay opinion,

 

47 D.l, 83 312.
43 D.I. 80 at 13 (citing D.I. 79 at A235).

such as his opinion of what the substance was on Bowers’ hands.49 The jury was
permitted to hear the Detective’s own observations of what appeared to be fresh
paint on the toy gun and what appeared to be smudges on Bowers’ hands. In other
words, Trial Counsel’s objection to Detective Rizzo’s testimony would not have
changed the outcome of the trial. Accordingly, this claim, and the entirety of
Bowers’ Motion, fails to establish ineffective assistance of counsel.

NOW, THEREFORE, for the foregoing reasons, IT IS ORDERED that

Corey Bowers’ Motion for Postconviction Relief is DENIED.

al

Kbigafl)\/I. lje'Grow, ud§/e]

Original to Prothonotary
cc: Andrew J. Vella, Deputy Attorney General
Matthew C. Buckworth, Esquire

 

49 D.I. 79 at A241 (objecting to the “reference of black paint on the hand” as “not the . . . state of
the evidence.” The objection was sustained, and the judge instructed the jury: “[O]ne of the facts
that’s in contention in this case is what, if anything, was on the hand. So to the extent that
somebody offers an opinion about that, it’s for you in the end to decide what you think has been
proved.”).

13